Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-15 and 30-32 are pending in the application. Claims 1-11 and 14-15 are under examination, and claims 12-13 and 30-32 are withdrawn in view of the provisional election, in more detail below. Claims 12-13 are withdrawn by the examiner because the claims are directed towards a non-elected species (mouse). The applicant elected the target to be a SINE and specific mammal to be a human.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Group I, claim(s) 1-15, drawn to an assay (process) to determine the number of accumulated mutations.
Group II, claim(s) 30-32, drawn to a kit.

Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a target SINE, LINE, and/or genome and a target sequence clamp, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Erlander et al. (US 2015/0139946 A1).  
Erlander discloses a method for measuring mutations in target genes in cfDNA or genomic DNA in a sample from a subject (an assay to determine the number of accumulated mutations in a target sequence within a target in the genome of a subject) (paragraphs [0025], [0033], [0042]). Erlander also teaches a kit with: a) a pair of PCR primers that amplify a target amplicon comprising a target sequence within a target sequence within the genome; b) a target sequence clamp which binds only to the wild-type target sequence within the genome, wherein the target sequence WT blocking oligo (clamp) prevents the PCR amplification of only those target amplicons that have the target wild-type sequence within the genome and permits the PCR amplification of only those target amplicons that have the target mutated sequence within the genome (paragraphs [0043], [0063], [0070]; Fig. 1).
 
The species are as follows: 
A specific mammal.
A specific combination of a target short interspersed element (SINE), target long interspersed element (LINE), and/or the genome that corresponds to the target and the mammal (of species 1).
Specific SEQ ID NOs for a primer pair that corresponds to the election of species 2.
A specific SEQ ID NO for a target sequence clamp that corresponds to the election of species 2.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

During a telephone conversation with Brian Giles on 2/26/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-15, and to elect the species of: a human, SINE, SEQ ID NO. 7 for the clamp, SEQ ID NO. 11 for the target amplicon, and SEQ ID NOs. 99 and 100 for the respective primer pair.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-13 and 30-32 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
A target short interspersed element (SINE), target long interspersed element (LINE), and the genome lack unity of invention because the groups do not share the same or corresponding technical feature and share a significant structural element essential to the common property or activity. The sugar-phosphate backbone cannot be considered a significant structural element, since it is shared by all nucleic acid molecules. For the same reason, the primer pairs and target sequence clamps lack unity of invention because the groups do not share the same or corresponding technical feature and share a significant structural element essential to the common property or activity.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 2-11 and 14-15 inherently depend on claim 1.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “about 50-500”, and the claim also recites “about 100-400”, “about 100-250”, “about 200-300”, “about 250-350”, or “about 300 bp” which are narrower statements of the range/limitation. The claim(s) are considered indefinite, because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

The term "at least about 90%" in claim 4 is a relative term which renders the claim indefinite.  The term "at least about 90%" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “at least” indicates a minimum value, however it is controverted by the term “about” which allows for variability.  For example, it is unclear whether 89% is within the scope of the claim even though it is not at least 90%, but it is “about 90%”?

Claims 15 inherently depends from claim 14.

The term "appropriate" in claim 15 is a relative term which renders the claim indefinite.  The term "appropriate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and an abstract idea without significantly more. 
35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual 

Claims Analysis:
The claims have been analyzed to determine whether they recite a judicial exception (JE) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014), PerkinElmer, Inc. v. Intema Ltd., 496F. App 'x 65 (Fed. Cir. 2012)].  (This is directed to step 2A, prong 1 of the 2019 PEG).  The claims were then analyzed to determine whether they recite an element or step that integrates the JE into a practical application [Vanda Pharmaceuticals Inc., v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018)] (this is directed to step 2A, prong 2 of the 2019 PEG).  In the absence of a step(s) or element(s) that integrate the JE into a practical application, the additional elements/steps have been considered to determine whether they add significantly more to the JE [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014), PerkinElmer, Inc. v. Intema Ltd., 496F. App 'x 65 (Fed. Cir. 2012)] (this is directed to step 2B of the 2019 PEG and step 2 of the Mayo/Alice test).  It was found that the present claims fail to meet the elements required for patent eligibility.
The instant claims are directed to methods of determining the number of accumulated mutations and therefore are directed to one of the four statutory categories of invention.
Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66, 71 (2012) (MPEP 2106.04(b)). Furthermore, the relationship between “identifying the number of fragments of the genomic DNA comprising the target amplicon” (claim 1, part d), which contains the step of “identifying”, is an abstract idea because it can occur entirely within the mind. The step of “calculating the number of accumulated mutations per genome m the target sequence within …” (claim 1, part e) is directed towards an abstract idea because the method is a mathematical concept. 
The next step involves determining if there are any steps or elements that integrate the JE’s into a practical application.  In the instant situation, the step of “obtaining a genomic DNA sample from the subject and fragmenting” or “obtaining a fragmented genomic DNA sample from the subject” (claim 1, part a) is a mere data gathering step. Likewise, mixing a predetermined number of fragments to produce a reaction mixture including PCR primers, a target sequence clamp, a DNA polymerase, and performing dPCR are mere data gathering steps, because the steps do not include any particular reagents that integrate the JE’s (claim 1b and 1c). Identifying the number of fragments with the target mutated sequence and calculating the number of accumulated mutations per genome are mere data gathering steps (claim 1d and 1e). The calculation of the number of accumulated mutations is also an abstract idea, which could occur entirely within the mind. 

Therefore, the judicial exceptions of the claims are not integrated into a practical application. 
The claims are then analyzed to determine if they recite an element or step that are sufficiently more than the judicial exception.  In the instant situation, “obtaining a genomic DNA sample from the subject and fragmenting” or “obtaining a fragmented genomic DNA sample from the subject” (claim 1, part a) is a mere data gathering step. Likewise, mixing a predetermined number of fragments to produce a reaction mixture including PCR primers, a target sequence clamp, a DNA polymerase, and performing dPCR are mere data gathering steps, because the steps do not include any particular reagents that amount to significantly more than the judicial exception (claim 1b and 1c). Identifying the number of fragments with the target mutated sequence and calculating the number of accumulated mutations per genome are mere 
Regarding claims 2 and 3, the recited limitations merely limit the SINE or length of DNA fragment (respectively), but the correlation of the judicial exception still exists, even with a more limited embodiment. 
Regarding claim 4, the requirement of fragmenting DNA to a particular length (800-1500 bp) is a mere data gathering step.
Regarding claim 5, the general recitation of PCR reagents (dNTPs, a metal ion, and a buffer) are well understood, routine, and conventional because digital PCR can comprise the same reagents as qPCR as taught by BiteSizeBio (BiteSizeBio (2014): 1-4). The use of PCR is well-understood, routine, and conventional (MPEP 2106.05(d)(II)). 
Regarding claims 6-8, the structure of target sequence clamps and their melting temperature is well-understood, routine, and conventional as demonstrated by Orum (Orum et al. (2000) Curr. Issues Mol. Biol. 2(1): 27-30). 
Regarding claim 9, droplet dPCR is well-understood, routine, and conventional as shown by Karlin-Neuman (Karlin-Neuman & Scott (2013) DDW Winter 2013 Issue: page 5, third para-page 7).


Applicant is reminded that in Mayo, the Court found that “[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself."  Further "conventional or obvious" "[pre]solution activity" is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law”.  Flook, 437 U. S., at 590; see also Bilski, 561 U. S., at ___ (slip op., at 14) (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by’ . . . adding ‘insignificant post-solution activity’” (quoting Diehr, supra, at 191–192)). The Court also summarized their holding by stating “[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.”  No novel technique or inventive concept is added by these claims.  Therefore these limitations/steps do not “‘transform the nature of the claim’ into a patent-eligible application.’” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  
It is additionally noted that steps such as “diagnosing”, “predicting”, or “determining” merely recite the natural correlation.  The Supreme Court does acknowledge that it is possible to transform an unpatentable law of nature, but one must do more than simply state the law of 
When viewed as an ordered combination, the claimed limitations are directed to nothing more than the determination that a natural correlation/phenomena exists.  Any additional element consists of using well understood, routine and conventional activity, and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.
                Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.     	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pineda (Pineda et al. (2014) For Sci Intl: Genetics 13: 224-235) in view of BiteSizeBio (BiteSizeBio (2014): 1-4) and Orum (Orum et al. (2000) Curr. Issues Mol. Biol. 2(1): 27-30).
Regarding instant claim 1, Pineda teaches extracting DNA from samples, which necessarily requires obtaining fragmented genomic DNA samples from a subject (part a) (page 225, col. 2). Pineda also teaches that targets included, a “short” Yb8 target (an Alu SINE) and a “long” SVA target (an Alu SINE). Pineda teaches the use of an internal primer to amplify a segment of an Alu element (Alu elements are SINEs) that is human specific (Abstract). Pineda also teaches that some Alu insertions remain polymorphic in the human population (page 225, col. 1, first full para). The assay was amplified with 7.7 uL of primer mix, 10 uL of master mix, and 2 uL of DNA standard or unknown (a predetermined amount of genomic DNA) (page 226, col. 1, third full para). Pineda also teaches that a method of DNA extraction was the ChargeSwitch magnetic bead extraction, which would necessarily fragment the DNA (page 225, col. 2, second full para). Therefore, Pineda teaches mixing a predetermined number of fragments of the genomic DNA (2 uL of DNA) with the Agilent Brilliant Multiplex QPCR Master Mix and primer mix (reagent mixture) (part b). The Master Mix contains a DNA polymerase and reactants, as evidenced by Instruction Manual (Brilliant Multiplex QPCR Master Mix: Instruction Manual, Catalog #600553, Revision D.0. (2015):1-19). The Instruction Manual states “The Brilliant multiplex QPCR master mix has been successfully used to amplify four targets in a multiplex reaction without reoptimizing the concentrations of DNA polymerase or dNTPs” (pages 7 and 11). Pineda teaches that the assay was used on four hair samples from different individuals, and the samples were compared (page 229, col. 2 -page 230, col. 1, bridging para). Therefore, Pineda teaches assaying a genome.	 

BiteSizeBio teaches that the initial reaction of digital PCR is assembled into a single tube using the same components as qPCR (“Here’s how dPCR works”). BiteSizeBio teaches that dPCR is preferable to qPCR because dPCR does not rely on a calibration curve for target quantification (first para). BiteSizeBio also teaches that dPCR performs absolute quantification of target molecules using statistical analysis (“Here’s how dPCR works”), which would necessarily calculate the number of accumulate mutations and indicate if the target sequence is indicated by dPCR amplification of the target amplicon. BiteSizeBio also teaches that digital PCR is advantageous for copy number variation and rare allele detection (“Applications showing improved results using dPCR”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the references of Pineda and BiteSizeBio to perform digital PCR to determine the number of accumulated mutations in a target sequence because BiteSizeBio teaches that the same components are used as the method of qPCR taught in Pineda for digital PCR. BiteSizeBio teaches that dPCR would be preferred to qPCR because dPCR performs the absolute quantification of target molecules and detects both copy number and rare alleles.
However, Pineda and BiteSizeBio do not teach a target sequence clamp which binds only to the wild-type target within the target SINE where the target sequence clamp prevents the PCR amplification of only those target amplicons that have the target wild type sequence within the target SINE and permits the PCR amplification of those amplicons that have the mutated target SINE.
Orum teaches a PCR-based method for the selective amplification of DNA target sequences that differ by a single base pair (mutant) compared to the wild-type (part b(ii)) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of Pineda and Orum because Orum teaches a PCR clamp (wild-type PNA) which selects for mutant allele amplicons, and Pineda teaches that some Alu insertions remain polymorphic in the human population and a method of Alu detection. Therefore, one skilled in the art would use the PCR clamp of Orum because Pineda teaches that Alu segments have diagnostic capabilities in humans and include polymorphisms and Orum teaches a method of detecting these polymorphisms.

Regarding instant claim 2, Pineda teaches detection of an 80 bp Yb8 short Alu fragment and a 207 bp SVA (Figure 1 and page 225, col. 2-page 226, col. 1, bridging para). These values fall within ranges within the claim, which for the purpose of compact prosecution, is interpreted as requiring any one of “about” the numerical ranges: “about 50-500”, “about 100-400”, “about 100-250”, “about 200-300”, “about 250-350”, or “about 300 bp”. 

	Regarding instant claim 3, Pineda teaches that Alu elements (the target SINE) comprise roughly 10% of the human genome (page 225, col. 1, first full para).

2 (Mg2+), as evidenced by Instruction Manual (Brilliant Multiplex QPCR Master Mix: Instruction Manual, Catalog #600553, Revision D.0. (2015):1-19) (page 11, “Magnesium Chloride Concentration”). Mg2+ is interpreted under the BRI as including MgCl2. The Instruction Manual states “The Brilliant multiplex QPCR master mix has been successfully used to amplify four targets in a multiplex reaction without reoptimizing the concentrations of DNA polymerase or dNTPs. The following guidelines are useful for multiplex PCR” (page 7). The master mix would necessarily include a buffer. 
It would have been obvious to one of ordinary skill in the art to combine the teachings of Pineda (master mix, dNTPs, and buffer for qPCR) with the teachings of BiteSizeBio (use digital PCR) to use a master mix, dNTPs, and buffer for dPCR sequence because BiteSizeBio teaches that the same components are used for digital PCR as the method of qPCR taught in Pineda. BiteSizeBio teaches that dPCR would be preferred to qPCR because dPCR performs the absolute quantification of target molecules and detects both copy number and rare alleles.

	Regarding instant claim 6, Orum teaches that a PNA (PCR clamp) against the wild-type allele can be synthesized in a size range from 13-18mers (page 28, col. 2, 1-3rd full para). The specification teaches that “about” can mean a range of up to 20% (page 7, line 12), so “about 20bp” is interpreted as 16-24 bp, which overlaps with 13-18. 

	Regarding instant claim 7, Orum teaches that the PNA annealing (PCR clamping) temperature is greater than the temperature at which the PCR primers would anneal (Figure 2; page 27, col. 2, last para). Therefore, the target sequence clamp melting temperature is higher 

Regarding instant claim 8, Orum teaches the PCR clamping method where wild-type PNA competes for binding to a common target with mutant PCR primers (Figure 1). In the event of a wild-type allele, wild-type PNA (target sequence clamp) outcompetes mutant primer, resulting in no amplicons (Figure 1). In the event of a mutant allele, the mutant primer outcompetes the wild-type PNA, resulting in amplicons (Figure 1). PNA contains a xenonucleotide as evidenced by Schmidt (Schmidt et al. (2010) BioEssays 32: pp. 325, Table 1). 

Regarding instant claims 10 and 11, Pineda teaches that only chimpanzees and humans (mammals) produced a signal with the “short” Yb8 target (a SINE) and a “long” SVA target (a SINE) or both (Table 1, Fig. 6) (page 230, col. 1, section 3.6).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pineda (Pineda et al. (2014) For Sci Intl: Genetics 13: 224-235) in view of BiteSizeBio (BiteSizeBio (2014): 1-4) and Orum (Orum et al. (2000) Curr. Issues Mol. Biol. 2(1): 27-30) as applied to claims 1-3, 5-8 and 10-11 above, and further in view of Sedlackova (Sedlackova et al. (2013) Biolog Proced Online 15(5):1-8).
The teachings of Pineda in view of BiteSizeBio and Orum as applied to claims 1-3, 5-8 and 10-11 are set forth above. However, Pineda in view of BiteSizeBio and Orum do not teach that about 90% of the genomic DNA fragments are about 800-1500 bp.

	As Pineda teaches a set DNA input (2 uL) for analysis of SINEs (page 226, col. 1, third full para), it would have been obvious to one of ordinary skill in the art to fragment the DNA to a consistent size, as taught by Sedlackova, before practicing the method of Pineda in view of BiteSizeBio and Orum because Sedlackova teaches that the level of DNA fragmentation has a significant impact on the accuracy of DNA concentration measurement (Abstract). Sedlackova provides the motivation for a 1500 bp fragment length because the length produces an accurate reading of the DNA concentration (Figure 3; Figure 3 legend). 

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pineda (Pineda et al. (2014) For Sci Intl: Genetics 13: 224-235) in view of BiteSizeBio (BiteSizeBio (2014): 1-4) and Orum (Orum et al. (2000) Curr. Issues Mol. Biol. 2(1): 27-30) as applied to claims 1-3, 5-8 and 10-11 above, and further in view of Karlin-Neuman (Karlin-Neuman & Scott (2013) DDW Winter 2013 Issue: 1-8).	
The teachings of Pineda in view of BiteSizeBio and Orum as applied to claims 1-3, 5-8 and 10-11 are set forth above. BiteSizeBio also teaches the commercial availability of a droplet digital PCR system (“Commercially available dPCR systems”).
However Pineda in view of BiteSizeBio and Orum do not explicitly teach ddPCR.

It would have been obvious to one of ordinary skill in the art before the effective filing date to use droplet digital PCR as taught by Karlin-Neuman in place of digital PCR, as taught by BiteSizeBio, because Karlin-Neuman teaches that droplet digital PCR is a subset of digital PCR, and ddPCR offers advantages as a platform. 


Conclusion
Claims 1-11 and 14-15 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W NIELSEN whose telephone number is (571)272-0511.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL W NIELSEN/Examiner, Art Unit 1634                                                                                                                                                                                                        

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634